                                            Case 4:19-cv-02184-PJH Document 171 Filed 03/08/21 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                                        UNITED STATES DISTRICT COURT

                                  5                                    NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         “AMY,” et al.,
                                                                                          Case No. 19-cv-02184-PJH
                                  8                          Plaintiffs,

                                  9                v.                                     ORDER DENYING DEFENDANT'S
                                                                                          MOTION FOR RELIEF FROM
                                  10        RANDALL STEVEN CURTIS,                        NONDISPOSITIVE PRETRIAL ORDER
                                                                                          OF MAGISTRATE JUDGE
                                  11                         Defendant.
                                                                                          Re: Dkt. No. 163
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Before the court is defendant’s motion for relief from nondispositive pretrial order

                                  15   of magistrate judge. Dkt. 163. Having read the parties’ papers and carefully considered

                                  16   their arguments and the relevant legal authority, and good cause appearing, the court

                                  17   hereby rules as follows.

                                  18   I.        Background

                                  19             Fact discovery in this case closed on October 29, 2020. Dkt. 87. Defendant

                                  20   served discovery requests on that same day, seeking an interrogatory response and

                                  21   production of documents from plaintiffs. Plaintiffs did not serve responses to these

                                  22   discovery requests.

                                  23             The parties filed a joint discovery letter on February 10, 2021. Dkt. 160. Through

                                  24   the discovery letter, defendant sought to compel responses to the requests of October

                                  25   29, 2020: communications between attorney James Marsh and members of Congress

                                  26   related to amending Title 18 U.S.C. § 2255 in 2018. Plaintiffs’ portion of the joint letter

                                  27   resisted defendant’s discovery requests.

                                  28             Magistrate Judge Illman entered an order denying defendant’s request to compel
                                              Case 4:19-cv-02184-PJH Document 171 Filed 03/08/21 Page 2 of 3




                                  1    discovery on February 12, 2021. Dkt. 161. Defendant filed the present motion for relief

                                  2    from nondispositive pretrial order of magistrate judge on February 18, 2021. Dkt. 163.

                                  3    Plaintiffs filed their opposition to defendant’s motion on March 4, 2021. Dkt. 167.

                                  4    II.       Legal Standard

                                  5              A district court may modify or set aside an order of a magistrate judge on a non-

                                  6    dispositive matter only if it is “clearly erroneous or contrary to law.” 28 U.S.C. §

                                  7    636(b)(1)(A); Fed. R. Civ. P. 72(a). Under this “deferential” standard, the district court

                                  8    may not “substitute its judgment” for that of the magistrate judge. United States v.

                                  9    Abonce-Barrera, 257 F.3d 959, 968 (9th Cir. 2001); Grimes v. City & Cty. of San

                                  10   Francisco, 951 F.2d 236, 241 (9th Cir. 1991). A finding of fact may be set aside as

                                  11   clearly erroneous only if the court has “a definite and firm conviction that a mistake has

                                  12   been committed.” Burdick v. C.I.R., 979 F.2d 1369, 1370 (9th Cir. 1992). However, the
Northern District of California
 United States District Court




                                  13   “magistrate’s legal conclusions are reviewed de novo to determine whether they are

                                  14   contrary to law.” Perry v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal. 2010)

                                  15   (citations omitted).

                                  16   III.      Analysis

                                  17             Defendant alleges that the 2018 amendments to Section 2255 amount to a “bill of

                                  18   attainder” against him, particularly arguing that James Marsh, counsel for some of the

                                  19   plaintiffs in separate matters, successfully lobbied Congress for the amendment of

                                  20   statutory minimum damages to liquidated damages after learning of defendant’s criminal

                                  21   plea. Defendant argues that the magistrate judge “erred by (1) finding that no plaintiffs

                                  22   possessed documents responsive to defendant’s requests for production; (2) finding that

                                  23   James Marsh is not the agent and representative of plaintiffs Amy, Jenny, Jessica, Erika,

                                  24   and Tori with respect to these requests; (3) refusing to apply the waiver of objections

                                  25   based on plaintiffs’ failure to respond timely to the discovery requests; (4) holding that

                                  26   defendant’s discovery requests do not seek relevant documents; and (5) finding facts not

                                  27   supported by the briefing and for not holding a hearing, which aided the magistrate judge

                                  28   in his erroneous rulings.” Dkt. 163 at 2 (all caps and bold removed).
                                                                                      2
                                             Case 4:19-cv-02184-PJH Document 171 Filed 03/08/21 Page 3 of 3




                                  1             Plaintiffs counter by arguing that (1) defendant’s discovery requests were untimely

                                  2    and unenforceable; (2) defendant lacks good cause to compel discovery because the

                                  3    correspondence he seeks is not relevant to the case; (3) requests for correspondence

                                  4    with elected representatives violate the First Amendment rights of plaintiffs; and (4)

                                  5    contrary to defendant’s argument, there is no right to a hearing on a discovery dispute.

                                  6             This court does not find it necessary to reach the issue considered by the

                                  7    magistrate judge—whether plaintiffs, through their agent, possessed documents

                                  8    responsive to defendant’s requests for production. Dkt. 161. Defendant’s objections to

                                  9    the order of the magistrate judge are overruled for a few distinct reasons. First,

                                  10   defendant’s October 29, 2020, discovery requests were untimely under the local rules.

                                  11   Civil L.R. 37-3 (“Discovery requests that call for responses or depositions after the

                                  12   applicable discovery cutoff are not enforceable, except by order of the Court for good
Northern District of California
 United States District Court




                                  13   cause shown”). Second, defendant’s present effort to compel discovery responses is

                                  14   also untimely. Civil L.R. 37-3 (“Where the Court has set separate deadlines for fact and

                                  15   expert discovery, no motions to compel fact discovery may be filed more than 7 days

                                  16   after the fact discovery cut-off”). Third and most significantly, defendant’s effort to

                                  17   compel discovery seeks information that is not relevant to a claim or defense in this case.

                                  18   As discussed more thoroughly in the court’s order denying defendant’s motion for

                                  19   judgment on the pleadings, defendant’s assertion that the 2018 amendments to Section

                                  20   2255 constitute a bill of attainder against him is simply not colorable. Defendant is not

                                  21   entitled to the discovery he seeks to compel.

                                  22   IV.      Conclusion

                                  23            For these reasons, defendant’s motion for relief from nondispositive order of

                                  24   magistrate judge is DENIED.

                                  25            IT IS SO ORDERED.

                                  26   Dated: March 8, 2021

                                  27                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  28                                                 United States District Judge
                                                                                      3
